Mr. Justice Clark
delivered the opinion of the court,
*318The appellants hold under the deed of Elizabeth Hill; they are intrenched behind, and hold all the muniments of a legal title. From this citadel they cannot be dislodged by any random fire, the attack must be made and maintained by clear and consistent proofs, that although the deed is absolute in form it was otherwise intended in fact. The presumption, that the title is in conformity with the deed, is, as it should be, a strong one, and cannot be overcome, except by satisfactory and clear evidence to the contrary.
The legal title to lands ought not to be exposed to the peril of a successful attack, excepting where the right in equity is Clearly established. In this case it has been shown that the1 purchase money was paid by John Hill, the husband, whilst the title was, by his direction, taken in the name of Elizabeth Hill, his wife. The mere payment of the purchase money, however, under such circumstances, cannot raise a resulting trust in his favor. “ Where a husband, who is solvent, purchases property in his wife’s name, though he pay his own money, it is hers; there is nothing in the transaction to raise a resulting trust:” Underwood v. Warner, 4 Phila., 6. The presumption of trust does not arise, where, from the relation of the parties, we may fairly assume that the purchase was made in the discharge of duty, or from motives of natural love and affection ; a husband owes to his wife not only affection, but maintenance and support, and from such a transaction as this the law primarily presumes that the husband intended to settle so much of his estate upon his wife, rather than that she should become a trustee for his use. It is certainly true that, as in other cases, the trust, if any exists, results solely from the payment of the purchase money; no express trust can be established by parol, jmt that payment must appear to have been made with the clear understanding and intention that a trust shall exist. This may appear from the attending circumstances, or from the acts or declarations of the parties at the time of the purchase, but it must be shown by evidence which is clear, explicit, and unequivocal. The presumption Of gift, it is true, is but a presumption of fact, which determines the burden of proof. Yet, as the effect of the rebutting evidence may be to fasten a trust upon, the legal title, it must, for that reason, conform to the measure stated; every element essential to the existence or creation of a resulting trust, in any given case, must be clearly shown. This rule grows out of the policy pursued under the statute of frauds, and its enforcement is,essential to the secure enjoyment of real property. We cannot distinguish between the measure of proof required to rebut the ordinary presumption arising from the face of the deed to Elizabeth Hill, and the presump*319tion of gift arising from the relation of the parties, where the purpose is to set up a resulting trust against the legal title. Resulting trusts, although reserved out of the statute of frauds, are in conflict with the sound principles upon which that statute is based [Strimpfler v. Roberts, 6 Harris, 298], and when one voluntarily places his rights to real property in such a plight that he can only establish them by an attack upon the written legal title, through the instrumentality of merely oral evidence, lie cannot complain if he is held to that uniform measure of proof which will secure adequate protection against the effects of fraud and perjury, and especially so if ho choose as the custodian of the title his wife or child, to whom he occupies a relation of especial duty and obligation, and in whose favor presumptions of peculiar force must necessarily arise.
In Roberts’ Appeal, 4 Norris, 87, which was affirmed upon the opinion of the court below, Judge Thayer, in speaking of trusts which arise from the payment of purchase money, said: “ The presumption of such a resulting trust is always rebutted where, to use the language of the books, ‘ the purchase may be fairly deemed to be made for another from motives of natural love and affection.’ Thus a purchase in the name of a wife or of a child, is uniformly held by the unaided force of the relationship alone, to rebut the presumption, unless there be clear evidence to show the donee was intended to he a mere trustee.” In a long line of cases it has been held that to establish a resulting trust the evidence must be clear, explicit and unequivocal; the rule is so well established that a citation of the authorities, in extenso, seems unnecessary. We may refer, however, to McGinity v. McGinity, 13 P. F. S., 38; Nixon’s Appeal, Id., 279; Lingenfelter v. Richey, 12 P. F. S., 123; Kistler's Appeal, 23 P. F. S., 393; Fricke v. Magee, 10 W. N. C., 50; Buchanan v. Streeper, 11 W. N. C., 434.
Whether, therefore, a trust is deducible, in any given case, from the nature of the transaction, as a matter of actual intent, is susceptible of oral proof; but he, who alleges the trust, takes the burden of establishing it, and all the essential requisites of that trust must he shown by clear, explicit and unequivocal proof. Does the evidence in the case at bar conform to this standard? We think it does not. It must be observed, upon a full examination of the testimony taken in support of this alleged trust, that it is not only vague, inconsistent and conflicting in its details, but also involved and inconclusive in its effect. Besides, it is seriously contradicted and shaken by the testimony taken on the other side. If we were to conclude, as matter of fact, that a trust was intended, *320it would be most difficult to determine its terms. If the testimony of White, Fuller and Brennan establishes or tends to establish anything it is that Elizabeth Hill was the mere trustee for her husband, that she had no beneficial interest whatever in the property, and that she was the mere custodian of the legal title for his benefit. Their testimony is meagre in details, loose, and unsatisfactory as to time, but it tends to show this or it shows nothing.
The only other witness in the cause called to testify as to facts in support of this trust, is John Hill, the appellee, whose incompetency, and that of the appellant, was waived. He repudiates this theory of the case in emphatic language. Pie says: “ The title was put in my wife’s name by my consent, after explanations from my conveyancer, who said she could not convey without my signature. In every conversation I ever had with Mrs. Hill about the property it was understood that it was to be mine at her death. She agreed to that; she always said, ‘ Who else ? ’ These conversations took place at or about the time of the purchase. There was one conversation previous to the purchase. At the time of making the purchase I said, ‘ I am going to put the property in your name with the understanding that it Avould revert to me after your death.’ She agreed to that; it was consummated in that way.”
Prom this testimony, taken alone, it would appear that Mrs. Hill, according to the terms of the alleged trust, did have a beneficial interest in the propertjr during her lifetime, at least, and that the legal title was not vested in her for the exclusive benefit of her husband. The testimony of John Hill is also obscure as to time, place and circumstance.
Mary Ann Earnest, the appellant, testified that shortly after they moAred into the house Mr. Hill told her, in the presence of his wife that he had “ bought the house for Liz. (his wife), and gave it to her as her own;” that she (the witness) lived with Hill, from 1875 to 1878, and “he always stuck to it,” that the house belonged to his Avife; “ that he had nothing more than a life estate in it;” that John Avanted some of the rent, but Mrs. Plill told him “ the house Avas hers, she had a right to the rent, he could not have it; ” that he said “ all he had in it was a life estate,” and Avhen it came into the witness’s hands “ it should be clean and clear.”
• Mr. Joseph T. Richards testified that from 1874 to 1877 he had frequent conversations with Hill concerning this property. He says: “ His statements in reference to the house, to me, Avere that it belonged to his wife, Mrs. Elizabeth Hill; that he had purchased it and given it to her.”
It also appears that until the death of his wife he abstained *321from all interference with the property; he neither collected the rents, paid the taxes, nor exercised any nther acts of ownership over it.
The testimony, as a whole, is inconsistent, conflicting, contradictory ; it cannot, in any sense, be considered clear, explicit and unequivocal, as in such cases the law requires it should be. If any trust was, in fact, intended, we are left in the greatest uncertainty what the precise trust was.
From a part of the testimony we are led to suppose that Elizabeth Hill was clothed with a mere dry trust, the entire beneficial interest being in the husband; from the testimony of the appellee himself, that she had the beneficial ownership during her life only, the interest in reversion being his; from others we learn that he had a life estate, and the reversion was hers; whilst others state that on repeated occasions he acknowledged that he bought the property for his wife, and gave it to her as her own, which latter statements he does not deny having made.
The decree is reversed and the bill dismissed at the costs of the appellee, including the costs in the court below.